DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	FIG. 1 is objected to for failing to provide appropriate labels to the boxes. For instance, box 2 should be labeled with “charger” and box 120 should be labeled with “control unit”.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 6 recites “the temperature enser” and should be amended to recite “the temperature sensor”.  
In claim 7, line 4 recites “by(:” and should be amended to recite “by:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, lines 6 and 13 both recite “the ion conservation equation is”, however, each define the ion conservation equation differently. From the specification it is determined that the equation referred to in lines 7-8 relates to the ion conservation equation in the electrode and the equation referred to in lines 14-15 relate to the ion conservation equation in the electrolyte. 
	Regarding claim 2, lines 20 and 27 both recite “the charge conservation equation”. As above, the charge conservation equations are defined differently, thus, it is likewise assumed they do not correspond to the same charge conservation.
	Claim 14 is rejected for similar reasons as claim 2.
Appropriate correction of the claim is required.
	Claims 3-7 and 15-18 are rejected due to their dependence from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. WO2017183238A1 (using the corresponding application US20190054837A1 for the translation) in view of Choe et al. ("Fast charging method based on estimation of ion concentrations using a reduced order of Electrochemical Thermal Model for lithium ion polymer battery," 2013 World Electric Vehicle Symposium and Exhibition (EVS27), 2013, pp. 1-11) and Forman et al. (“Reduction of an Electrochemistry-Based Li-Ion Battery Model via Quasi-Linearization and Pade Approximation” Journal of the Electrochemical Society, Volume 158, Number 2, 9 December 2010).
Regarding claim 1, Tanaka discloses a charge/discharge control device (10), or a charging apparatus, of a secondary battery (4) (Tanaka; FIG. 1; ¶35). 
Tanaka discloses that the charge/discharge device (10) includes a voltage measurement circuit (52), or sensor, configured to measure a voltage of the secondary battery (4) (Tanaka; FIG. 1; ¶36).
Tanaka discloses that the charge/discharge device (10) includes a temperature measurement circuit (53), or sensor, configured to measure a temperature of the secondary battery(4) (Tanaka; FIG. 1; ¶36). 
Tanaka further discloses a control unit, interpreted to be a combination of the determination circuit (1), the evaluation unit (2) and the charge/discharge control unit (3). The control unit is configured to receive a measured voltage value and a measured temperature value from the voltage sensor and the temperature sensor (Tanaka; FIG. 1; ¶36). The measured values are used  to adjust a state, or magnitude, of a charging current applied to the secondary battery (Tanaka; FIGS. 3-4; ¶44), As illustrated by FIGS. 3-4 of Tanaka, the charging is adjusted. 
Tanaka discloses that the determination circuitry determines an internal state of the secondary battery (4), which includes an ion concentration of a negative electrode (Tanaka; ¶38), and a concentration of the outermost surface of a negative, or anode, electrode (Tanaka; ¶37) . 
Tanaka discloses that determining a degradation, or a side, reaction, of the battery. The negative electrode overcharge amount calculation circuit (12) analyzes the concentration on the outermost surface relating to the degradation reaction, thus determining the state of the battery under a certain charge condition. 
Tanaka discloses determining whether at least one charging current control condition is satisfied, wherein the at least one charging current control condition includes a first condition that the overcharged amount, or the measured voltage value, reaches a threshold value, or cutoff voltage (Tanaka; ¶45).
Tanaka discloses reducing the charging current applied to the battery (4) in response to a determination that the at least one charging current control condition is satisfied (Tanaka; ¶45).
Tanaka is silent as to determining that the internal state of the secondary battery, includes an average ion concentration of anode particles, a surface ion concentration of the anode particles, an anode particle potential and an anode electrolyte potential, using a predefined electrochemical reduced order model (ROM); determine a state of charge (SOC) of the secondary battery from the average ion concentration; determining the side reaction rate from the anode particle potential and the anode electrolyte potential.
Choe discloses determining an internal variables, or a state, of the battery (Choe; page 2, second column, last full paragraph. which includes an ion concentration in electrodes, potentials in electrodes, which includes an anode, and potential in electrolyte, using a predefined electrochemical reduced order model (ROM) (Choe; page 4, 2.1 – Structure of the ROM).
Choe discloses determining a state of charge (SOC) of the secondary battery from the average ion concentration (Cs, ave) (Choe; page 5, 2.3 – SOC estimation).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
Choe is silent as to determining the side reaction rate from the anode particle potential and the anode electrolyte potential. 
Forman discloses that the side intercalation reaction current density, or the side reaction rate, driven by the potentials (Forman; page A94, equation [3]).
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 2, Tanaka is silent as to the electrochemical reduced order model is derived from a full order model defined by an ion conservation equation in an electrode, an ion conservation equation in an electrolyte, a charge conservation equation in the electrode, a charge 50LGCHEM 3.9F-2935 CON conservation equation in the electrolyte and an electrochemical kinetics equation.
Choe discloses the distribution for ion concentrations in electrolyte (Choe; page 5, equation (5) – reproduced below).

    PNG
    media_image1.png
    157
    577
    media_image1.png
    Greyscale

	It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
	Choe is silent as to an ion conservation equation in an electrode, a charge conservation equation in the electrode, a charge 50LGCHEM 3.9F-2935 CON conservation equation in the electrolyte and an electrochemical kinetics equation.
	Forman teaches diffusion of the electrode is modeled using:

    PNG
    media_image2.png
    53
    349
    media_image2.png
    Greyscale

thus, disclosing the ion conservation equation of the electrode (Forman; page A94 – equation 2, reproduced above).
	Forman teaches that the solid potential is governed by Ohm’s law with a term governing the charge transfer due to intercalation:

    PNG
    media_image3.png
    44
    363
    media_image3.png
    Greyscale

This equation is equivalent to that of the charge conservation equation in the electrode (Forman; page A94 – equation 7 reproduced above).
	Forman teaches a solution potential governed by Ohm’s law, expressed by:

    PNG
    media_image4.png
    40
    431
    media_image4.png
    Greyscale

This equation is equivalent to that of the charge conservation of the electrolyte (Forman; page A94 – equation 8 reproduced above).
	Forman teaches using the well-known Butler-Volmer equation to determine the main intercalation current density driven by potential differences between the solid and the electrolyte solution expressed by:

    PNG
    media_image5.png
    70
    430
    media_image5.png
    Greyscale

This equation is equivalent to the electrochemical kinetics equation (Forman; page A94 – equation 3 reproduced above).
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 3, Tanaka is silent as to the electrochemical reduced order model includes a reduced order equation in which the ion conservation equation in the electrode is simplified by polynomial approximation.
Choe teaches combining Fick’s law and the boundary conditions to determine the ion concentration in the electrodes. This is represented by:

    PNG
    media_image6.png
    254
    578
    media_image6.png
    Greyscale

This is equivalent to the reduced order model (Choe; page 4 – equation 4 reproduced above).
	It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
Regarding claim 4, Tanaka is silent as to the electrochemical reduced order model includes a reduced order equation which the ion conservation equation in the electrolyte is simplified into a state-space equation.
Forman discloses taking an approximation into a state-space form for numerical simulation which involves using a matrix analysis (Forman; page A96 – last paragraph and A97). 
Although Forman does not explicitly disclose the equations, the analysis on page A97 goes through state-space equations. A person of ordinary skill in the art would understand to do a state-space equation in order to do an approximation.
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion). 
Regarding claim 5, Tanaka is silent as to the electrochemical reduced order model includes a reduced order equation in which the charge conservation equation in the electrode is simplified using a finite difference method.
Choe discloses the potentials in both the electrolyte and electrode potential difference ordinary differential equation simplified as:

    PNG
    media_image7.png
    99
    547
    media_image7.png
    Greyscale

This equation is the equivalent of the reduced order equation (Choe; page 5 – equation 7 reproduced above).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
Regarding claim 6, Tanaka is silent as to the electrochemical reduced order model includes a reduced order equation in which the charge conservation equation in the electrolyte is simplified using a finite difference method.
Forman discloses the equation:

    PNG
    media_image8.png
    42
    368
    media_image8.png
    Greyscale

Rearranging the terms, they match the terms of the claim (Forman; page A94 – equation 7). Thus, disclosing the charge conservation equation in the electrolyte using a finite difference method. 
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 7, Tanaka is silent as to the electrochemical reduced order model includes a reduced order equation in which the electrochemical kinetics equation is simplified using linearization.
Forman discloses a reaction overpotential as follows:

    PNG
    media_image9.png
    62
    397
    media_image9.png
    Greyscale

The above equation is equivalent to the charge conservation equation (Forman; page A94 – equation 10 as reproduced above).
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 8, Tanaka is silent as to the control unit is configured to determine a state of charge of the secondary battery from the average ion concentration of the anode particles.
Choe discloses a state of charge estimation equation as follows: 

    PNG
    media_image10.png
    128
    463
    media_image10.png
    Greyscale

The above equation is the equivalent to the SOC equation as claimed (Choe; page 5 – equation 13).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
Regarding claim 9, Tanaka is silent as to the control unit is configured to determine the side reaction rate of the secondary battery using a plurality of side reaction kinetics equations.
Forman teaches side reaction overpotential as follows:

    PNG
    media_image11.png
    120
    408
    media_image11.png
    Greyscale

The above equations are equivalent to the side reaction kinetics equations (Forman; page A94 – equations 9 and 10). 
	Forman does not directly disclose the equation for i0,side. However, Forman discloses in equation 10, i0,sd, which is the side intercalation reaction current density (Forman; page A94 and A101). Because Forman uses the same analysis technique as the present application, it would be obvious to one of ordinary skill to use a known equation in determining the side reaction overpotential using a known variable.
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 10, Tanaka is silent as to the control unit is configured to repeatedly perform a time update and to repeatedly determine the internal state of the secondary battery to minimize a difference between the measured voltage value of the secondary battery and an estimated voltage using an extended Kalman filter using a state-space equation for the internal state of the secondary battery, wherein the state-space equation includes an average ion concentration in solid phase, an volume-averaged concentration flux in solid phase, a surface ion concentration, and an output equation for a voltage of the secondary battery.
Choe discloses electrochemical thermal models reduced by applying a Kalman filter. Choe discloses:

    PNG
    media_image12.png
    215
    467
    media_image12.png
    Greyscale

Rearranging the equations allows a person of ordinary skill to arrive at the claimed equations (Choe; page 4, equation 4).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
	Choe is silent as to:

    PNG
    media_image13.png
    135
    364
    media_image13.png
    Greyscale

	Forman teaches the overpotentials: 

    PNG
    media_image14.png
    57
    407
    media_image14.png
    Greyscale

This is equivalent to the surface overpotential as recited in the claim (Forman; page A94 equation 6). A person of ordinary skill in the art would know how to derive the output voltage from the provided equations.
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 11, Tanaka discloses that the control unit is configured to control a charge/discharge control unit (3).  The control unit (3) is coupled to the secondary battery (4) to apply the charging current to the secondary battery (4), to control the state of current application to the battery (4) (Tanaka; FIG. 1; ¶44).
Regarding claim 12, Tanaka discloses that the power supply is connected to an electric vehicle, or an electric-driven apparatus (Tanaka; FIG. 16; ¶183), comprising the charging apparatus according to claim 1.
Regarding claim 13, Tanaka discloses a charge/discharge control device (10), or a charging apparatus, for charging a secondary battery (4) (Tanaka; FIG. 1; ¶35). 
Tanaka discloses that the charge/discharge device (10) includes a voltage measurement circuit (52), or sensor, for measuring a voltage and a temperature measurement circuit (53), or sensor, for measuring a temperature of the secondary battery (4) (Tanaka; FIG. 1; ¶36).

Tanaka discloses that the determination circuitry determines an internal state of the secondary battery (4), which includes an ion concentration of a negative electrode (Tanaka; ¶38), and a concentration of the outermost surface of a negative, or anode, electrode (Tanaka; ¶37). 
Tanaka discloses that determining a degradation, or a side, reaction, of the battery. The negative electrode overcharge amount calculation circuit (12) analyzes the concentration on the outermost surface relating to the degradation reaction, thus determining the state of the battery under a certain charge condition. 
Tanaka discloses determining whether at least one charging current control condition is satisfied, wherein the at least one charging current control condition includes a first condition that the overcharged amount, or the measured voltage value, reaches a threshold value, or cutoff voltage (Tanaka; ¶45).
Tanaka discloses reducing the charging current applied to the battery (4) in response to a determination that the at least one charging current control condition is satisfied (Tanaka; ¶45).
Tanaka is silent as to determining that the internal state of the secondary battery, includes an average ion concentration of anode particles, a surface ion concentration of the anode particles, an anode particle potential and an anode electrolyte potential, using a predefined electrochemical reduced order model (ROM); determine a state of charge (SOC) of the secondary battery from the average ion concentration; determining the side reaction rate from the anode particle potential and the anode electrolyte potential.
Choe discloses determining an internal variables, or a state, of the battery (Choe; page 2, second column, last full paragraph. which includes an ion concentration in electrodes, potentials in electrodes, which includes an anode, and potential in electrolyte, using a predefined electrochemical reduced order model (ROM) (Choe; page 4, 2.1 – Structure of the ROM).
Choe discloses determining a state of charge (SOC) of the secondary battery from the average ion concentration (Cs, ave) (Choe; page 5, 2.3 – SOC estimation).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
Choe is silent as to determining the side reaction rate from the anode particle potential and the anode electrolyte potential. 
Forman discloses that the side intercalation reaction current density, or the side reaction rate, driven by the potentials (Forman; page A94, equation [3]).
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 14, Tanaka is silent as to the electrochemical reduced order model includes a reduced order equation in which the ion conservation equation in the electrode is simplified by polynomial approximation; the electrochemical reduced order model includes a reduced order equation which the ion conservation equation in the electrolyte is simplified into a state-space equation; the electrochemical reduced order model includes a reduced order equation in which the charge conservation equation in the electrode is simplified using a finite difference method; the electrochemical reduced order model includes a reduced order equation in which the charge conservation equation in the electrolyte is simplified using a finite difference method; and the electrochemical reduced order model includes a reduced order equation in which the electrochemical kinetics equation is simplified using linearization.
Choe teaches combining Fick’s law and the boundary conditions to determine the ion concentration in the electrodes. This is represented by:

    PNG
    media_image6.png
    254
    578
    media_image6.png
    Greyscale

This is equivalent to the reduced order model (Choe; page 4 – equation 4 reproduced above).
Choe discloses the potentials in both the electrolyte and electrode potential difference ordinary differential equation simplified as:

    PNG
    media_image7.png
    99
    547
    media_image7.png
    Greyscale

This equation is the equivalent of the reduced order equation (Choe; page 5 – equation 7 reproduced above).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
Choe is silent as to the electrochemical reduced order model includes a reduced order equation which the ion conservation equation in the electrolyte is simplified into a state-space equation; the electrochemical reduced order model includes a reduced order equation in which the charge conservation equation in the electrolyte is simplified using a finite difference method; and the electrochemical reduced order model includes a reduced order equation in which the electrochemical kinetics equation is simplified using linearization.
Forman discloses taking an approximation into a state-space form for numerical simulation which involves using a matrix analysis (Forman; page A96 – last paragraph and A97). 
Although Forman does not explicitly disclose the equations, the analysis on page A97 goes through state-space equations. A person of ordinary skill in the art would understand to do a state-space equation in order to do an approximation.
Forman discloses the equation:

    PNG
    media_image8.png
    42
    368
    media_image8.png
    Greyscale

Rearranging the terms, they match the terms of the claim (Forman; page A94 – equation 7). Thus, disclosing the charge conservation equation in the electrolyte using a finite difference method.
Forman discloses a reaction overpotential as follows:

    PNG
    media_image9.png
    62
    397
    media_image9.png
    Greyscale

The above equation is equivalent to the charge conservation equation (Forman; page A94 – equation 10 as reproduced above).
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 15, Tanaka is silent as to determining a state of charge of the secondary battery from the average ion concentration of the anode particles.
Choe discloses a state of charge estimation equation as follows: 

    PNG
    media_image10.png
    128
    463
    media_image10.png
    Greyscale

The above equation is the equivalent to the SOC equation as claimed (Choe; page 5 – equation 13).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
Regarding claim 16, Tanaka is silent as to determining the side reaction rate of the secondary battery using a plurality of side reaction kinetics equations.
Forman teaches side reaction overpotential as follows:

    PNG
    media_image11.png
    120
    408
    media_image11.png
    Greyscale

The above equations are equivalent to the side reaction kinetics equations (Forman; page A94 – equations 9 and 10). 
	Forman does not directly disclose the equation for i0,side. However, Forman discloses in equation 10, i0,sd, which is the side intercalation reaction current density (Forman; page A94 and A101). Because Forman uses the same analysis technique as the present application, it would be obvious to one of ordinary skill to use a known equation in determining the side reaction overpotential using a known variable.
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 17, Tanaka is silent as to performing time updates and to repeatedly determining the internal state of the secondary battery to minimize a difference between the measured voltage value of the secondary battery and an estimated voltage using an extended Kalman filter using a state-space equation for the internal state of the secondary battery, wherein the state-space equation includes an average ion concentration in solid phase, an volume-averaged concentration flux in solid phase, a surface ion concentration, and an output equation for a voltage of the secondary battery.
Choe discloses electrochemical thermal models reduced by applying a Kalman filter. Choe discloses:

    PNG
    media_image12.png
    215
    467
    media_image12.png
    Greyscale

Rearranging the equations allows a person of ordinary skill to arrive at the claimed equations (Choe; page 4, equation 4).
It would be obvious to one of ordinary skill in the art to provide the determinations of Choe to Tanaka in order to provide charging to extend the lifespan, reduce charging time (Choe; page 10 – conclusion).
	Choe is silent as to:

    PNG
    media_image13.png
    135
    364
    media_image13.png
    Greyscale

	Forman teaches the overpotentials: 

    PNG
    media_image14.png
    57
    407
    media_image14.png
    Greyscale

This is equivalent to the surface overpotential as recited in the claim (Forman; page A94 equation 6). A person of ordinary skill in the art would know how to derive the output voltage from the provided equations.
It would be obvious to one of ordinary skill in the art to provide the calculations of Forman to Tanaka in order to decrease the complexity and numerical cost of an electrochemical model and provide greater efficiency to calculations (Forman; A100, conclusion).
Regarding claim 18, Tanaka discloses controlling a charge/discharge control unit (3) by applying the charging current to the secondary battery (4), to control the state of current application to the battery (4) (Tanaka; FIG. 1; ¶44).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choe et al. US20130119921A1: discloses a method of rapidly charging battery using a reduced order model to minimize computation requirements and facilitate real-time calculations.
Randall et al. “Controls oriented reduced order modeling of solid-electrolyte interphase layer growth”. Journal of Power Sources, Volume 209, 1 July 2012, pages 282-288. Discloses a controls-oriented comprehensive cell degradation model by deriving a ROM of a single mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859